Exhibit 10.1

Aware, Inc. 2019 Executive Bonus Plan

 

Aware, Inc. (the “Company”) executives, Kevin Russell and David Martin (the
“Participants”) will be eligible to receive bonuses as described below based
upon the achievement by the Company of a profit before taxes (“PBT”) target (the
“2019 Plan PBT Goal”) determined by the Compensation Committee of the Company’s
Board of Directors.

 

The amount of the bonus earned by a Participant will depend upon the Company’s
actual 2019 PBT, as compared to the 2019 Plan PBT goal. The following tables
will be used to determine the applicable bonuses:

 

Kevin Russell

Actual PBT as a % of 2019 Plan PBT Goal



Bonus Amount

Less than 100% of 2019 Plan PBT Goal $0 100% of 2019 Plan PBT Goal $25,000 125%
of 2019 Plan PBT Goal $50,000 150% or more of 2019 Plan PBT Goal $100,000

 

David Martin

Actual PBT as a % of 2019 Plan PBT Goal



Bonus Amount

Less than 100% of 2019 Plan PBT Goal $0 100% of 2019 Plan PBT Goal $15,000 125%
of 2019 Plan PBT Goal $35,000 150% or more of 2019 Plan PBT Goal $70,000

 

The amount of bonus payable will be subject to linear interpolation to reflect
actual 2019 PBT between the 2019 Plan PBT Goal and 125% of 2019 Plan PBT Goal or
between 125% of 2019 Plan PBT Goal and 150% of 2019 Plan PBT Goal.

 

Bonus payouts, to the extent earned, will be paid approximately 45 days
following the end of the 2019 fiscal year. All bonus payouts are subject to
statutory deductions and are taxable at the time of payment. In the event that
Mr. Russell’s or Mr. Martin’s employment by the Company terminates during the
fiscal year by reason of retirement, total and permanent disability, or death,
the terminated person will receive a pro-rated bonus. If Mr. Russell’s or Mr.
Martin’s employment by the Company is terminated by the Company without cause,
the Compensation Committee may, in its discretion, award the terminated person a
pro-rata bonus. In the event that Mr. Russell’s or Mr. Martin’s employment
terminates for any other reason, including resignation and discharge for cause
prior to the bonus payout date, all rights to a bonus will be forfeited. All
payouts from this bonus plan are subject to final approval by the Compensation
Committee, which shall have the authority to reduce, but not increase, any
amounts payable under the Plan.

 

The adoption and maintenance of the 2019 Executive Bonus Plan shall not be
deemed a contract of employment. Nothing herein contained shall be deemed to
give Mr. Russell or Mr. Martin the right to be retained in the employ of the
Company or to interfere with the right of the Company to discharge Mr. Russell
or Mr. Martin at any time, nor shall it interfere with Mr. Russell or Mr.
Martin’s right to terminate their employment at any time.

 

 

 

